-Per Curiam.
• Appellant’s .amended petition for a. writ of habeas corpus seeks release on the ground of a claimed denial of due process because of the alleged inadequate representation by counsel at the time of appellant’s commitment.
There is nothing in the. record’of this habeas corpus proceeding before the Court .of Appeals to support the claims made by appellant.
The judgment of the Court of Appeals dismissing ap-r pellarit’s amended petition inr- habeas corpus is, accordingly, affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, CorrigaN, Stern, CelebRezze, AV. Brown and P. Brown, JJ., concur.